ORDER
PER CURIAM.
Appellant failed to pay the filing fee of $125 when he attempted to file his notice of appeal. When the clerk notified appellant that he needed to forward his filing fee, appellant responded not with the required fee but, rather, with a motion. In that motion, appellant contends that, since he had proceeded in a prior appeal without paying a filing fee, he should proceed in the present appeal without paying the filing fee. We disagree.
Appellant originally sued Michael J. Brown, Ernie Armstrong, Samantha Cunningham, Gene L. Dulaney, Kerry Fritz, and Stanley Pavlas in Trial Court Cause No. 19,323. Appellant later amended his pleadings to name Keith Collier as a defendant. On June 23, 1997, the trial court severed appellant’s claims against Collier into Trial Court Cause No. 19,323-D. The trial court sustained Pavlas’ special appearance, dismissed Pavlas from the case, and. granted summary judgments in favor of Brown, Armstrong, Cunningham, Dula-ney, and Fritz. Appellant appealed, and this court affirmed the trial court’s actions in Vineyard v. Brown, No. 11-97-00252-CV (Tex.App.-Eastland, March 12, 1998, pet’n den’d)(not reported). On December 18, 1998, the trial court signed an order in Trial Court Cause No. 19,323-D granting Collier’s motion for summary judgment, holding that appellant take nothing, and taxing court costs against appellant. Appellant then perfected this appeal.
The clerk’s record in the present appeal does not contain an affidavit of inability to pay as required under TEX.R.APP.P. 20.1. Absent such an affidavit filed in the present appeal, the payment of a filing fee is required. TEX.R.APP.P. 5. The motion is overruled.
Appellant is hereby ordered to pay to the clerk of this court the required filing fee on or before July 12, 1999. If the filing fee is not paid by July 12, 1999, the matter will be referred to the court. Failure to comply with this order may result in the dismissal of the appeal. TEX. R.APP.P. 42.3(c)!